443 F.2d 1173
LOS ANGELES NEWSPAPER GUILD, LOCAL 69, et al., Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent, andLos Angeles Herald Examiner, Division of the Hearst Corporation, and San Francisco Examiner, Division of the Hearst Corporation, Intervenors.
No. 26534.
United States Court of Appeals, Ninth Circuit.
June 7, 1971.

On Petition for Review and Cross Application for Enforcement of an Order of the National Labor Relations Board.
Stephen Reinhardt (argued), George E. Bodle, Daniel Fogel, Lester G. Ostrov, of Bodle, Fogel, Julber & Reinhardt, Herbert M. Ansell, of Ansell & Ansell, Duane B. Beeson, of Brundage, Neyhart, Grodin & Beeson, Eugene Miller, Paul Crost, of Brundage, Neyhart, Miller, Ross & Reich, Leo Geffner, of Geffner & Satzman, Los Angeles, Cal., Irwin Leff, of Rosenthal & Leff, Duane Beeson, of Neyhart, Grodin & Beeson, San Francisco, Cal., for appellant.
Baruch A. Fellner (argued), Atty., for NLRB, Arnold Ordman, General Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Washington, D. C., Richard C. White, Los Angeles, Cal. (argued), for intervenor.
O'Melveny & Myers, Ralph E. Kennedy, Regional Director, Los Angeles, Garret McEnerney, II, R. Barry Churton, of Cooper, White & Cooper, San Francisco, Cal., for appellee.
Before CHAMBERS, ELY and WRIGHT, Circuit Judges.
PER CURIAM:


1
The petition for review is denied.


2
The Board's cross application for enforcement is granted. See the Board's opinion, reported at 185 NLRB No. 25.